Citation Nr: 1505387	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in November 2014.  A transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran raised the issue of entitlement to an increased rating for a hernia disorder at his November 2014 hearing.  This issue was also mentioned in the Veteran's February 2011 VA form 9.  However, this issue is not presently before the Board.  First, the Board notes that review of the claims file shows that a VA form 9 was not the appropriate procedural step in February 2011.  The matter was clarified by the RO via a telephone call to the Veteran and it was determined that the Veteran had intended to file a new claim for his hernia disorder in February 2011.  The RO then adjudicated the claim.  Most recently, it issued a rating decision in December 2014.  The Veteran has not yet filed a notice of disagreement with this decision and as such, a remand for a statement of the case is not necessary.

The Board also notes that the Veteran has changed service representatives during the course of his appeal.  The Veteran is now represented by Disabled American Veterans, the appropriate documents are associated with the claims file and the Board acknowledges this change.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic claims file.  Other than the hearing transcript, the corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issue of entitlement to service connection for diabetes has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand for further development is necessary in this case.  The first requirement for service connection is the existence of a current disability.  Although the most recent VA examination in March 2010 found there was no right ear hearing loss for VA purposes, the Veteran has testified that his hearing has worsened since that time.  He has also offered testimony regarding exposure to loud noise while in service.  As such, the Board finds that the Veteran should be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided. 

The examiner must first provide an opinion regarding whether there is any current right ear hearing loss.  If so, the examiner must opine as to whether it is at least as likely as not that any diagnosed right ear hearing loss is causally or etiologically related to the Veteran's military service.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


